In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00199-CV


            IN THE MATTER OF THE MARRIAGE OF HENRY T. ALVARADO
                     AND ELIZABETH ANN NAVA ALVARADO

                         On Appeal from the County Court at Law No. 3
                                    Williamson County, Texas
                 Trial Court No. 18-3459-FC3, Honorable Doug Arnold, Presiding

                                          October 19, 2022
                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


        Appellant, Henry T. Alvarado, appeals from the trial court’s Final Decree of

Divorce.1 Appellant’s brief was due September 19, 2022, but was not filed. By letter of

September 28, 2022, we notified Appellant that the appeal was subject to dismissal for

want of prosecution, without further notice, if a brief was not received by October 10. To

date, Appellant has neither filed a brief nor had any further communication with this Court.




        1
        Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalizations efforts. See TEX. GOV’T CODE ANN. § 73.001.
       Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP. P.

38.8(a)(1), 42.3(b).

                                                     Per Curiam




                                          2